COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  JOHNNIE LEE CARTER,


                                   Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00155-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
	Relator, Johnnie Lee Carter, has filed a pro se petition for writ of mandamus, seeking an
order compelling Integrity Asset Management to repay expenses Relator incurred in mediation.
	This Court does not have the authority to issue a writ of mandamus against a private party.
See Tex. Gov't Code Ann. § 22.221(a).  Therefore, mandamus relief is denied.

						KENNETH R. CARR, Justice

May 1, 2008

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating